 







SHARE PURCHASE AGREEMENT







THIS AGREEMENT is dated for reference as of the 3rd day of September, 2014.




AMONG:

ORHAN KARAHODZA, M.D. of Badstr. 36, D-70372 Stuttgart, Germany




(hereinafter called the "Vendor")

OF THE FIRST PART




AND:

MEDICUS HOMECARE INC., a corporation duly formed under the laws of Nevada with
its registered office at 1859 Whitney Mesa Drive, Henderson, NV 89014




(hereinafter called the "Purchaser")

OF THE SECOND PART




AND:

OVERTECH CORP., a corporation duly formed under the laws of Nevada with its
principal office at Waiblingerstrasse 34, Stuttgart, Germany  70372




(hereinafter called the "Overtech")

OF THE THIRD PART




AND:

BEATMUNGSPFLEGE 24 GmbH, a company with limited liability duly formed under the
laws of Germany with its principal office at Villa Schoene, Badstr. 36, D-70372
Stuttgart, Germany




(hereinafter called the "GmbH")

OF THE FOURTH PART




AND:

ELMEDINA ADZEMOVIC of Villa Schoene, Badstr. 36, D-70372 Stuttgart, Germany




(hereinafter called the "Principal Shareholder")

OF THE FIFTH PART




WHEREAS:




A.

The Purchaser has offered to purchase all of the issued and outstanding shares
of the GmbH;




B.

The Vendor has agreed to sell to the Purchaser all of the issued and outstanding
shares of the GmbH held by the Vendor on the terms and conditions set forth
herein;





1










 










C.

The Principal Shareholder has agreed to transfer certain issued and outstanding
common shares of Overtech to the Vendor;




D.

The parties intend that on closing of the Purchase and Sale Agreement, the
Purchaser will be merged with and into Overtech with Overtech being the
surviving corporation and adopting the name of the Purchaser;




E.

In order to record the terms and conditions of the agreement among them the
parties wish to enter into this Agreement;




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1.00 paid by the Purchaser to the Vendor and to the GmbH, the
receipt of which is hereby acknowledged, the parties hereto agree each with the
other as follows:




1.

INTERPRETATION




1.1

Where used herein or in any amendments or Schedules hereto, the following terms
shall have the following meanings:




(a)

"Business" means the business in which the GmbH is engaged, namely:




(i)

care services specialized in home mechanical ventilation patients; and




(ii)

any other enterprise that is directly related to the foregoing.




(b)

"Business Plan" means the business plan of the GmbH delivered to the Vendor.




(c)

"Closing Date" means the fifth business day following the day on which the GmbH
delivers the financial statements referred to in Article 5 to the Purchaser or
such other date as may be mutually agreed upon by the parties hereto but in any
event not more than 120 days from the date of this Agreement.




(d)

"GmbH Financial Statements" means those unaudited financial statements of the
Predecessor Businesses delivered to the Purchaser.




(e)

"GmbH Shares" means the one (1) share of the capital stock of the GmbH held by
the Vendor, being all of the issued and outstanding shares of the GmbH.




(f)

"Overtech Audited Financial Statements" means those audited financial statements
of Overtech for the period from November 13, 2012 (Inception) to July 31, 2013
as filed with the SEC on December 4, 2013.




(g)

"Overtech Financial Statements" means, collectively, the Overtech Audited
Financial Statements and the Overtech Unaudited Financial Statements.




(h)

"Overtech Shares" means those fully paid and non-assessable shares in the common
stock of Overtech to be transferred by the Principal Shareholder to the Vendor
as set out in Article 2.








2










 







(i)

“Overtech Unaudited Financial Statements” means those unaudited financial
statements of Overtech as at April 30, 2014 as filed with the SEC on May 19,
2014.




(j)

“Predecessor Businesses” means the following businesses as carried on prior to
their acquisition by the GmbH: “Dr. med Orhan Karahodza Care Service” and
“Premium Care Service Pflegeland”.




(k)

“Principal Shares” means the 40,800,000 shares of common stock of Overtech to be
transferred to the Vendor under paragraph 2.3 of this Agreement.




(l)

“Securities Act” means the United States Securities Act of 1933.




1.2

All dollar amounts referred to in this Agreement are in United States funds,
unless expressly stated otherwise.




1.3

The following schedules are attached to and form part of this Agreement:




Schedule A.

-

GmbH Employment, Service & Pension Agreements

Schedule B.

-

GmbH Real Property & Leases

Schedule C.

-

Encumbrances on the GmbH's Assets and Guarantees of Indebtedness of other
parties

Schedule D.

-

GmbH Litigation

Schedule E.

-

Overtech Litigation

Schedule F.

-

Intellectual Property of the GmbH

Schedule G.

-

Agreement and Deed of Transfer







2.

SHARE EXCHANGE AND PURCHASE OF SHARES




2.1

The Vendor hereby covenants and agrees to sell, assign and transfer to the
Purchaser, and the Purchaser covenants and agrees to purchase from the Vendor,
all of the GmbH Shares held by the Vendor.




2.2

The consideration for the Purchase of the GmbH Shares by the Purchaser will be
the payment of $100.00 US to the Vendor by the Purchaser.  




2.3

As additional consideration for the Vendor entering into this Agreement and
selling the shares of the GmbH to the Vendor, the Principal Shareholder agrees
to transfer the Principal Shares to the Vendor on the Closing Date.  




2.4

The Vendor acknowledges that the Overtech Shares are “restricted securities”
within the meaning of the Securities Act and will be issued to the Vendor in
accordance with Regulation S of the Securities Act.  Any certificates
representing the Overtech Shares will be endorsed with the following legend in
accordance with Regulation S of the Securities Act:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY





3










 







REGULATION S PROMULGATED UNDER THE ACT.   SUCH SECURITIES MAY NOT BE REOFFERED
FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.  HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT”.




3.

COVENANTS, REPRESENTATIONS AND WARRANTIES

OF THE VENDOR AND THE GMBH




The Vendor and the GmbH jointly and severally covenant with and represent and
warrant to the Purchaser and Overtech as follows, and acknowledge that the
Purchaser and Overtech are relying upon such covenants, representations and
warranties in connection with the purchase by the Purchaser of the GmbH Shares:




3.1

The GmbH has been duly incorporated and organized, is a validly existing company
with limited liability and is in good standing under the laws of Germany; it has
the corporate power to own or lease its property and to carry on the Business;
it is duly qualified as a company with limited liability to do business and is
in good standing with respect thereto in each jurisdiction in which the nature
of the Business or the property owned or leased by it makes such qualification
necessary; and it has all necessary licenses, permits, authorizations and
consents to operate its Business in accordance with the terms of its Business
Plan.  The GmbH was formed for the purpose of acquiring the Predecessor
Businesses.




3.2

The total share capital of the GmbH consists of 25,000 Euros, the paid-in
capital of the GmbH consists of 25,000 Euros.




3.3

The GmbH Shares owned by the Vendor are owned by him as the beneficial and
recorded owner with good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands whatsoever.




3.4

No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from the Vendor of any of the GmbH Shares
held by him.




3.5

No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of the GmbH or of any
securities of the GmbH.




3.6

The GmbH does not have any subsidiaries, other than the Predecessor Businesses,
or agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations and will not prior to the Closing Date acquire, or
agree to acquire, any subsidiary or business without the prior written consent
of the Purchaser.








4










 







3.7

The GmbH will not, without the prior written consent of the Purchaser, issue any
additional shares or ownership interest in the GmbH from and after the date
hereof to the Closing Date or create any options, warrants or rights for any
person to subscribe for or acquire any unissued shares in the capital of the
GmbH or ownership interest in the GmbH.




3.8

Except as set out in Schedule C, the GmbH is not a party to or bound by any
guarantee, warranty, indemnification, assumption or endorsement or any other
like commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation.




3.9

The books and records of the GmbH fairly and correctly set out and disclose in
all material respects, in accordance with generally accepted accounting
principles, the financial position of the GmbH as at the date hereof, and all
material financial transactions of the GmbH relating to the Business have been
accurately recorded in such books and records.




3.10

The GmbH Financial Statements present fairly the assets, liabilities (whether
accrued, absolute, contingent or otherwise) and the financial condition of the
GmbH as at the date thereof and there will not be, prior to the Closing Date,
any material increase in such liabilities other than increases arising as a
result of carrying on the Business in the ordinary and normal course.




3.11

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of the constating documents or bylaws of the GmbH or of any
indenture, instrument or agreement, written or oral, to which the GmbH or the
Vendor may be a party.




3.12

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the knowledge of the GmbH and the
Vendor, result in the violation of any law or regulation of Germany or of any
states in which they are resident or in which the Business is or at the Closing
Date will be carried on or of any municipal bylaw or ordinance to which the GmbH
or the Business may be subject.




3.13

This Agreement has been duly authorized, validly executed and delivered by the
GmbH and the Vendor.




3.14

The Business has been carried on in the ordinary and normal course by the GmbH
since the date of the GmbH Financial Statements and will be carried on by the
GmbH in the ordinary and normal course after the date hereof and up to the
Closing Date.




3.15

Except in connection with the real property leases described on Schedule B
hereto, no capital expenditures in excess of $10,000 have been made or
authorized by the GmbH since the date of the GmbH Financial Statements and no
capital expenditures in excess of $10,000 will be made or authorized by the GmbH
after the date hereof and up to the Closing Date without the prior written
consent of the Purchaser.




3.16

Except as disclosed in the Schedules hereto, the GmbH is not a party to any
written or oral employment, service or pension agreement, and, the GmbH does not
have any employees who cannot be dismissed on not more than one month’s notice
without further liability.








5










 







3.17

Except as disclosed in the Schedules hereto, the GmbH does not have outstanding
any bonds, debentures, mortgages, notes or other indebtedness, and the GmbH is
not under any agreement to create or issue any bonds, debentures, mortgages,
notes or other indebtedness, except liabilities incurred in the ordinary course
of business.




3.18

Except as disclosed in the Schedules hereto, the GmbH is not the owner, lessee
or under any agreement to own or lease any real property.




3.19

Except as disclosed in the Schedules hereto, the GmbH owns, possesses and has
good and marketable title to its undertaking, property and assets, and without
restricting the generality of the foregoing, all those assets described in the
balance sheet included in the GmbH Financial Statements, free and clear of any
and all mortgages, liens, pledges, charges, security interests, encumbrances,
actions, claims or demands of any nature whatsoever or howsoever arising.




3.20

The GmbH has its property insured against loss or damage by all insurable
hazards or risks on a replacement cost basis and such insurance coverage will be
continued in full force and effect to and including the Closing Date; to the
best of the knowledge of the GmbH and the Vendor, the GmbH is not in default
with respect to any of the provisions contained in any such insurance policy and
has not failed to give any notice or present any claim under any such insurance
policy in due and timely fashion.




3.21

Except as disclosed in the Schedules hereto, the GmbH does not have any
outstanding material agreements, contracts or commitments, whether written or
oral, of any nature or kind whatsoever, including, but not limited to,
employment agreements.




3.22

Except as provided in the Schedules hereto, there are no actions, suits or
proceedings (whether or not purportedly on behalf of the GmbH), pending or
threatened against or affecting the GmbH or affecting the Business, at law or in
equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign and neither the GmbH nor the Vendor is aware of any existing ground on
which any such action, suit or proceeding might be commenced with any reasonable
likelihood of success.




3.23

The GmbH is not in material default or breach of any contracts, agreements,
written or oral, indentures or other instruments to which it is a party and
there are no facts, which, after notice or lapse of time or both, that would
constitute such a default or breach, and all such contracts, agreements,
indentures or other instruments are now in good standing and the GmbH is
entitled to all benefits thereunder.




3.24

The GmbH has the right to use all of the Intellectual Property in relation to
the Business as set out in the Schedules hereto.




3.25

To the best of the knowledge of the GmbH and the Vendor, the conduct of the
Business does not infringe upon the patents, trade marks, trade names or
copyrights, domestic or foreign, of any other person, firm or corporation.




3.26

To the best of the knowledge of the GmbH and the Vendor, the GmbH is conducting
and will conduct the Business in compliance with all applicable laws, rules and
regulations of each jurisdiction in which the Business is or will be carried on,
the GmbH is not in material breach of





6










 







any such laws, rules or regulations and is, or will be on the Closing Date,
fully licensed, registered or qualified in each jurisdiction in which the GmbH
owns or leases property or carries on or proposes to carry on the Business to
enable the Business to be carried on as now conducted and its property and
assets to be owned, leased and operated, and all such licenses, registrations
and qualifications are or will be on the Closing Date valid and subsisting and
in good standing and that none of the same contains or will contain any
provision, condition or limitation which has or may have a materially adverse
effect on the operation of the Business.




3.27

All facilities and equipment owned or used by the GmbH in connection with the
Business are in good operating condition and are in a state of good repair and
maintenance.




3.28

Except as disclosed in the GmbH Financial Statements and salaries incurred in
the ordinary course of business since the date thereof, the GmbH has no loans or
indebtedness outstanding which have been made to or from directors, former
directors, officers, shareholders and employees of the GmbH or to any person or
corporate body not dealing at arm's length with any of the foregoing, and will
not, prior to closing, pay any such indebtedness unless in accordance with
budgets agreed in writing by the Purchaser.




3.29

The GmbH has made full disclosure to the Purchaser of all aspects of the
Business and has made all of its books and records available to the
representatives of the Purchaser in order to assist the Purchaser in the
performance of its due diligence searches and no material facts in relation to
the Business have been concealed by the GmbH or the Vendor.




3.30

There are no material liabilities of the GmbH of any kind whatsoever, whether or
not accrued and whether or not determined or determinable, in respect of which
the GmbH or the Purchaser may become liable on or after the consummation of the
transaction contemplated by this Agreement, other than liabilities which may be
reflected on the GmbH Financial Statements, liabilities disclosed or referred to
in this Agreement or in the Schedules attached hereto, or liabilities incurred
in the ordinary course of business and attributable to the period since the date
of the GmbH Financial Statements, none of which has been materially adverse to
the nature of the Business, results of operations, assets, financial condition
or manner of conducting the Business.




3.31

The Articles, bylaws and other constating documents of the GmbH in effect with
the appropriate corporate authorities as at the date of this Agreement will
remain in full force and effect without any changes thereto as at the Closing
Date.




3.32

The directors and officers of the GmbH are as follows:

Name

Position

Orhan Karahodza

Managing Director



3.33

The Vendor represents and warrants to the Purchaser that the Vendor is not a
“U.S. Person” as defined by Regulation S of the United States Securities Act of
1933 and the Vendor is not acquiring the Overtech Shares for the account or
benefit of a U.S. Person.




3.34

The Vendor represents and warrants to the Purchaser that the Vendor is acquiring
the Overtech Shares for investment purposes, only, with no present intention of
dividing his interest with others or reselling or otherwise disposing of any or
all of the Overtech Shares.








7










 







3.35

The Vendor acknowledges that he was not in the United States at the time the
offer to acquire the Overtech Shares was received by him.







4.

COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND OVERTECH

The Purchaser and Overtech covenant with and represent and warrant to the Vendor
and the GmbH as follows and acknowledge that the Vendor and the GmbH are relying
upon such covenants, representations and warranties in entering into this
Agreement:




4.1

The Purchaser has been duly incorporated and organized and is validly subsisting
under the laws of the State of Nevada; it has the corporate power to own or
lease its properties and to carry on its business as now being conducted by it;
and it is duly qualified as a corporation to do business and is in good standing
with respect thereto in each jurisdiction in which the nature of its business or
the property owned or leased by it makes such qualification necessary.




4.2

The authorized capital of the Purchaser consists of 25,000,000 shares of common
stock with a par value $0.001 per share, of which 1,000 shares are currently
issued and outstanding as fully paid and non-assessable.




4.3

The Purchaser is a wholly-owned subsidiary of Overtech.




4.4

The directors and officers of the Purchaser are as follows:

Name

Position

Dr. Elmedina Adzemovic

President, Secretary, Treasurer and Director



4.5

Overtech has been duly incorporated and organized and is validly subsisting
under the laws of the State of Nevada; it is a reporting issuer under the United
States Securities Exchange Act of 1934 and is in good standing with respect to
all filings required to be made under such statutes with the United States
Securities and Exchange Commission; it has the corporate power to own or lease
its properties and to carry on its business as now being conducted by it; and it
is duly qualified as a corporation to do business and is in good standing with
respect thereto in each jurisdiction in which the nature of its business or the
property owned or leased by it makes such qualification necessary.




4.6

The authorized capital of Overtech consists of 75,000,000 shares of common stock
with a par value $0.001 per share, of which 70,560,000 shares are currently
issued and outstanding as fully paid and non-assessable.  




4.7

No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of Overtech.




4.8

Overtech will not, without the prior written consent of the Vendor, issue any
additional shares from and after the date hereof to the Closing Date or create
any options, warrants or rights for any person to subscribe for any unissued
shares in the capital of Overtech.








8










 







4.9

The directors and officers of Overtech are as follows:

Name

Position

Dr. Elmedina Adzemovic

President, Secretary, Treasurer and Director



4.10

The Overtech Audited Financial Statements present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and the financial condition
of Overtech as at the date thereof.




4.11

The Overtech Unaudited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of Overtech as of the date thereof and there will not be,
prior to the Closing Date, any material increase in such liabilities.




4.12

There have been no material adverse changes in the financial position or
condition of Overtech or damage, loss or destruction materially affecting the
business or property of Overtech since the date of the Overtech Unaudited
Financial Statements except as may be disclosed by Overtech in Current Reports
on Form 8-K filed with the United States Securities and Exchange Commission.




4.13

The Purchaser and Overtech have made full disclosure to the Vendor and the GmbH
of all material aspects of the Purchaser's and Overtech’s business and has made
all of its books and records available to the representatives of the GmbH and
the Vendor in order to assist the GmbH and the Vendor in the performance of its
due diligence searches and no material facts in relation to the Purchaser's or
Overtech’s business have been concealed by the Purchaser or Overtech.




4.14

Neither the Purchaser nor Overtech is a party to or bound by any agreement or
guarantee, warranty, indemnification, assumption or endorsement or any other
like commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness or any other person, firm or corporation.




4.15

Except as disclosed in the Overtech Financial Statements or in the Schedules
attached hereto, there are no actions, suits or proceedings (whether or not
purportedly on behalf of the Purchaser), pending or threatened against or
affecting the Purchaser or Overtech or affecting the Purchaser's or Overtech’s
 business, at law or in equity, or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and the Purchaser and Overtech are not
aware of any existing ground on which any such action, suit or proceeding might
be commenced with any reasonable likelihood of success.




4.16

Overtech's common shares are quoted on the NASD OTC Bulletin Board and the OTC
Markets Quality Board and the Purchaser is not in breach of any regulation,
by-law or policy of, or any of the terms and conditions of its quotation on the
NASD OTC Bulletin Board applicable to Overtech or its operations.




4.17

Neither the Purchaser nor Overtech currently have any employees or are a party
to any collective agreements with any labour unions or other association of
employees.





9










 










4.18

Other than the Purchaser, Overtech does not have any subsidiaries or agreements
of any nature to acquire any subsidiary or to acquire or lease any other
business operations and will not prior to the Closing Date acquire, or agree to
acquire, any subsidiary or business without the prior written consent of the
GmbH.




4.19

The business of the Purchaser and Overtech now and until the Closing Date will
be carried on in the ordinary and normal course after the date hereof and upon
to the Closing Date and no material transactions shall be entered into until the
Closing Date without the prior written consent of the Vendor.




4.20

No liability, cost or expense will be incurred or payable by the Purchaser or
Overtech in connection with the disposition of any of its properties.




4.21

No capital expenditures in excess of $5,000 have been made or authorized by the
Purchaser or Overtech since the date of the Overtech Audited Financial
Statements and no capital expenditures in excess of $5,000 will be made or
authorized by the Purchaser or Overtech after the date hereof and up to the
Closing Date without the prior written consent of the Vendor.




4.22

Neither the Purchaser nor Overtech is indebted to any of its directors or
officers nor are any of the Purchaser's or Overtech’s directors or officers
indebted to the Purchaser or Overtech.




4.23

The Purchaser and Overtech have good and marketable title to its properties and
assets as set out in the Overtech Audited Financial Statements and such
properties and assets are not subject to any mortgages, pledges, liens, charges,
security interests, encumbrances, actions, claims or demands of any nature
whatsoever or howsoever arising.




4.24

The Corporate Charter, Articles of Incorporation and Bylaws and any other
constating documents of the Purchaser and Overtech in effect with the
appropriate corporate authorities as at the date of this Agreement will not have
been materially changed as at the Closing Date.




4.25

There are no material liabilities of the Purchaser or Overtech of any kind
whatsoever, whether or not accrued and whether or not determined or
determinable, in respect of which the Purchaser or Overtech or the GmbH may
become liable on or after the consummation of the transaction contemplated by
this Agreement, other than liabilities which may be reflected on the Overtech
Financial Statements, liabilities disclosed or referred to in this Agreement or
in the Schedules attached hereto, or liabilities incurred in the ordinary course
of business and attributable to the period since the date of the Overtech
Unaudited Financial Statements, none of which has been materially adverse to the
nature of the Purchaser's or Overtech’s business, results of operations, assets,
financial condition or manner of conducting the Purchaser's or Overtech’s
business.




4.26

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of the constating documents or bylaws of the Purchaser or Overtech or
of any indenture, instrument or agreement, written or oral, to which the
Purchaser or Overtech may be a party.




4.27

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the knowledge of the Purchaser or
Overtech, result





10










 







in the violation of any law or regulation of the United States or the State of
Nevada or of any local government bylaw or ordinance to which the Purchaser or
Overtech or the Purchaser's business or Overtech’s business may be subject.




4.28

This Agreement has been duly authorized, validly executed and delivered by the
Purchaser and Overtech.




4.29

Neither the Purchaser nor Overtech has any contracts with any officers,
directors, accountants, lawyers or others which cannot be terminated with not
more than one month's notice.




4.30

The parties acknowledge that Overtech has entered into a finders fee agreement
requiring Overtech to issue 2,000,000 shares of Overtech common stock on
Closing.  




4.31

The Overtech Shares to be transferred to the Vendor will be validly issued,
fully paid and non-assessable shares in the common stock of Overtech.







5.

ACTS IN CONTEMPLATION OF CLOSING




5.1

The GmbH covenants and agrees with the Purchaser and Overtech to, prior to or on
the Closing Date, deliver to the Purchaser and Overtech those audited annual
financial statements and unaudited interim financial statements of the GmbH as
are required by Article 8 of Regulation S-X of the United States Securities and
Exchange Commission in order to permit Overtech to make the United States
Securities and Exchange Commission filings required in respect of the purchase
and sale of the shares of the GmbH in accordance with this Agreement.







6.

CONDITIONS OF CLOSING




6.1

All obligations of the Purchaser and Overtech under this Agreement are subject
to the fulfilment, at or prior to the Closing Date, of the following conditions:




(a)

The respective representations and warranties of the Vendor and the GmbH
contained in this Agreement or in any Schedule hereto or certificate or other
document delivered to the Purchaser and Overtech pursuant hereto shall be
substantially true and correct as of the date hereof and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on and as of such date, regardless of the date as of which the
information in this Agreement or any such Schedule or certificate is given, and
the Purchaser shall have received on the Closing Date certificates dated as of
the Closing Date, in forms satisfactory to counsel for the Purchaser and
Overtech and signed under seal by the Vendor and by two senior officers of the
GmbH to the effect that their respective representations and warranties referred
to above are true and correct on and as of the Closing Date with the same force
and effect as though made on and as of such date, provided that the acceptance
of such certificates and the closing of the transactions herein provided for
shall not be a waiver of the respective representations and warranties contained
in Articles 3 and 4 or in any Schedule hereto or in any certificate or document
given pursuant to this Agreement which covenants, representations and warranties
shall continue in full force and effect for the benefit of the Purchaser and
Overtech;





11










 










(b)

the GmbH shall have caused to be delivered to the Purchaser and Overtech either
a certificate of an officer of the GmbH or, at the Purchaser's or Overtech’s
election, an opinion of legal counsel acceptable to the Purchaser's or
Overtech’s legal counsel, in either case, in form and substance satisfactory to
the Purchaser or Overtech, dated as of the Closing Date, to the effect that:




(i)

the GmbH owns, possesses and has good and marketable title to its undertaking,
property and assets, and without restricting the generality of the foregoing,
those assets described in the balance sheet included in the GmbH Financial
Statements, free and clear of any and all mortgages, liens, pledges, charges,
security interests, encumbrances, actions, claims or demands of any nature
whatsoever and howsoever arising;




(ii)

the GmbH has been duly incorporated, organized and is validly existing under the
laws of Germany, it has the corporate power to own or lease its properties and
to carry on its business that is now being conducted by it and is in good
standing with respect to filings with the appropriate governmental authorities;




(iii)

the issued and authorized capital of the GmbH is as set out in this Agreement
and all of the issued and outstanding shares have been validly issued as fully
paid and non-assessable;




(iv)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the GmbH Shares to be duly and validly
transferred to and registered in the name of the Purchaser; and




(v)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the transfer of the GmbH Shares to the Purchaser,
will not be in breach of any laws of Germany , and, in particular but without
limiting the generality of the foregoing, the execution and delivery of this
Agreement by the Vendor and the GmbH has not breached and the consummation of
the purchase and sale contemplated hereby will not be in breach of any laws of
Germany or of any other country or state in which the Vendor is resident or the
GmbH carries on business;




and, without limiting the generality of the foregoing, that all corporate
proceedings of the GmbH, its shareholders and directors and all other matters
which, in the reasonable opinion of counsel for the Purchaser or Overtech, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favourable to the completion of
such transaction.




(c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, or financial condition of the GmbH or the Business





12










 







(financial or otherwise) from that shown on or reflected in the GmbH Financial
Statements.




(d)

No substantial damage by fire or other hazard to the Business shall have
occurred prior to the Closing Date.




(e)

The GmbH shall have delivered to the Purchaser and Overtech those financial
statements of the GmbH specified in paragraph 5.1 hereof.




6.2

In the event any of the foregoing conditions contained in paragraph 6.1 hereof
are not fulfilled or performed at or before the Closing Date to the reasonable
satisfaction of the Purchaser or Overtech, the Purchaser or Overtech may
terminate this Agreement by written notice to the Vendor and in such event the
Purchaser and Overtech shall be released from all further obligations hereunder
but any of such conditions may be waived in writing in whole or in part by the
Purchaser or Overtech without prejudice to its rights of termination in the
event of the non-fulfilment of any other conditions.




6.3

All obligations of the Vendor under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:




(a)

The representations and warranties of the Purchaser and Overtech contained in
this Agreement or in any Schedule hereto or certificate or other document
delivered to the GmbH and the Vendor pursuant hereto shall be substantially true
and correct as of the date hereof and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, regardless of the date as of which the information in this
Agreement or any such Schedule or certificate is given, and the Vendor shall
have received on the Closing Date a certificate dated as of the Closing Date, in
a form satisfactory to the Vendor and signed under seal by two senior officers
of the Purchaser and Overtech, to the effect that such representations and
warranties referred to above are true and correct on and as of the Closing Date
with the same force and effect as though made on and as of such date, provided
that the acceptance of such certificate and the closing of the transaction
herein provided for shall not be a waiver of the representations and warranties
contained in Article 4 or in any Schedule hereto or in any certificate or
document given pursuant to this Agreement which covenants, representations and
warranties shall continue in full force and effect for the benefit of the
Vendor.




(b)

The Purchaser and Overtech shall have caused to be delivered to the Vendor
either a certificate of an officer of the Purchaser and Overtech or, at the
Vendor’s election, an opinion of legal counsel acceptable to counsel to the
Vendor, in either case, in form and substance satisfactory to the Vendor, dated
as of the Closing Date, to the effect that:




(i)

the Purchaser and Overtech have been duly incorporated and organized and are
validly subsisting under the laws of the State of Nevada, each the Purchaser and
Overtech has the corporate power to own or lease its properties and to carry on
its business that is now being conducted by it and is in good standing with
respect to all filings with the appropriate corporate authorities in Nevada and
with respect





13










 







to all annual and quarterly filings with the United States Securities and
Exchange Commission;




(ii)

the issued and authorized capital of the Purchaser and Overtech are as set out
in this Agreement and all issued shares have been validly issued as fully paid
and non-assessable;




(iii)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Overtech Shares to be duly and validly
allotted and issued to and registered in the name of the Vendor;




(iv)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the issuance and delivery of the Overtech Shares
to the Vendor, in consideration of the purchase of the GmbH Shares from the
Vendor, will not be in breach of any laws of Nevada and, in particular, but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Purchaser and Overtech has not breached, and the
consummation of the purchase and sale contemplated hereby will not be in breach
of, any securities laws of the United States of America;




and, without limiting the generality of the foregoing, that all corporate
proceedings of the Purchaser and Overtech, their shareholders and directors and
all other matters which, in the reasonable opinion of counsel for the GmbH, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favourable to the completion of
such transaction.




(c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of the Purchaser or Overtech from that shown on or reflected in the
Overtech Audited Financial Statements.




6.4

In the event that any of the conditions contained in paragraph 6.3 hereof shall
not be fulfilled or performed by the Purchaser or Overtech at or before the
Closing Date to the reasonable satisfaction of the Vendor then the Vendor shall
have all the rights and privileges granted to the Purchaser under paragraph 6.2,
mutatis mutandis.







7.

CLOSING ARRANGEMENTS




7.1

The closing shall take place on the Closing Date at the offices of the Vendor at
Villa Schoene, Badstr. 36, D-70372 Stuttgart, Germany, or at such other time and
place as the parties may mutually agree.




7.2

On the Closing Date, upon fulfilment of all the conditions set out in Article 6
which have not been waived in writing by the Purchaser or Overtech or by the
Vendor, as the case may be, then:








14










 







(a)

the Vendor shall deliver to the Purchaser:




(i)

the Agreement and Deed of Transfer in the form attached as Schedule J hereto and
such other documents as may be necessary to record the transfer of the GmbH to
the Purchaser in the commercial registry in Stuttgart;




(ii)

the certificates and officer's certificate or opinion referred to in paragraph
6.1; and




(iii)

evidence satisfactory to the Purchaser and Overtech and their legal counsel of
the completion by the GmbH and the Vendor of those acts referred to in paragraph
5.1.




(b)

the Vendor and the GmbH shall cause the GmbH Shares to be transferred into the
name of the Purchaser, or its nominee, to be duly and regularly recorded in the
books and records of the GmbH;  




(c)

Overtech shall issue and deliver to the Vendor:




(iv)

the certificates and officer's certificate or opinion referred to in paragraph
6.3; and




(iii)

sequential resignations and directors resolutions such that all of the directors
and officers of Overtech will have resigned and the following will have been
appointed directors and/or officers of Overtech  immediately following closing:

Name

Position

Orhan Karahodza

Director, Chief Executive Officer, President, Secretary & Treasurer




Elmedina Adzemovic

Director & Chief Financial Officer



(iv)

all agreements, deeds or other documents (including but not limited to a power
of attorney) which are necessary to register the transfer of the GmbH from the
Vendor to the Purchaser under the laws of Germany.




(v)

The Principal Shareholder shall deliver to the Vendor the certificates
representing all the Principal Shares duly endorsed in blank for transfer or
with a stock power of attorney (in either case with the signature guaranteed by
the appropriate official) with all applicable security transfer taxes paid.








15










 










8.

ACTIONS TO BE TAKEN AFTER CLOSING




8.1

Subsequent to Closing, Overtech will complete a short form merger under the
Nevada Revised Statutes with the Purchaser, its wholly-owned subsidiary, and
shall adopt the name of the Purchaser.  







9.

GENERAL PROVISIONS




9.1

Time shall be of the essence of this Agreement.




9.2

This Agreement contains the whole agreement between the parties hereto in
respect of the purchase and sale of the GmbH Shares and there are no warranties,
representations, terms, conditions or collateral agreements expressed, implied
or statutory, other than as expressly set forth in this Agreement.




9.3

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.  The Purchaser may
not assign this Agreement without the consent of the GmbH which consent may be
withheld for any reason whatsoever.




9.4

Any notice to be given under this Agreement shall be duly and properly given if
made in writing and delivered or telecopied to the addressee at the address as
set out on page one of this Agreement.  Any notice given as aforesaid shall be
deemed to have been given or made on, if delivered, the date on which it was
delivered or, if telecopied, on the next business day after it was telecopied.
 Any party hereto may change its address for notice from time to time by
providing notice of such change to the other parties hereto in accordance with
the foregoing.




9.5

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.




9.6

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Nevada, and
each of the parties hereto irrevocably attorns to the jurisdiction of the courts
of the State of Nevada.




9.7

No claim shall be made by the GmbH or the Vendor against the Purchaser, or by
the Purchaser against the GmbH or the Vendor, as a result of any
misrepresentation or as a result of the breach of any covenant or warranty
herein contained unless the aggregate loss or damage to such party exceeds
$10,000.







-- SIGNATURE PAGE FOLLOWS –





16










 







IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.




VENDOR:




SIGNED, SEALED AND DELIVERED

BY ORHAN KARAHODZA, M.D.

in the presence of:




/s/ Witness Signature

/s/ Orhan Harahodza, M.D.

_______________________________

_______________________________

Signature of Witness

ORHAN KARAHODZA, M.D.




Witness Name

_______________________________

Name




Witness Address

_______________________________

Address







PURCHASER:




MEDICUS HOMECARE INC.




/s/ Dr. Elmedina Adzemovic

_______________________________

Dr. Elmedina Adzemovic, President







OVERTECH:




OVERTECH CORP.




/s/ Dr. Elmedina Adzemovic

_______________________________

Dr. Elmedina Adzemovic, President







GMBH:




BEATMUNGSPFLEGE 24 GMBH




/s/ Orhan Harahodza, M.D.

_______________________________

by its authorized signatory











17










 







PRINCIPAL SHAREHOLDER:




SIGNED, SEALED AND DELIVERED

BY ELMEDINA ADZEMOVIC

in the presence of:




/s/ Witness Signature

/s/ Elmedina Adzemovic

_______________________________

_______________________________

Signature of Witness

ELMEDINA ADZEMOVIC

Witness Name

_______________________________

Name




Witness Address

_______________________________

Address












18
















SCHEDULE "A"




to that Share Purchase Agreement

dated for reference as of the 3rd day of September, 2014







EMPLOYMENT, SERVICE & PENSION AGREEMENTS OF THE GMBH







There are no long term service or employment agreements in place.  




All Employment Agreements can be terminated with two months’ notice at any time
without cause.




There are no pension agreements in place.  




















SCHEDULE "B"




to that Share Purchase Agreement

dated for reference as of the 3rd day of September, 2014







REAL PROPERTY & LEASES OF THE GMBH




1 - Rental of a business space *small office checkpoint* at a business center in
the City of ULM -  including a telephone service and postal services.  The
minimum monthly cost is Euro 69.00 and then depending on how much work the
business center does for orhan, it can increase to a maximum of 400.00 euro a
month.




The agreement is for 3 months and renews automatically every 3 months.  




The agreement is between Dr. Orhan and a company called BCU Business Center Ulm
GmbH & Co.




Dated Nov 1, 2013




It is still active.




2 - Rental of a business space *small office checkpoint* at a a business center
in the City of Frankfurt - including a telephone service and postal services.
 The minimum monthly cost is Euro 149.00 and then depending on how much work the
business center does for orhan, it can increase to a maximum of 198.00 euro a
month.




The agreement is for 3 months and renews automatically every 3 months.  




The agreement is between Dr. Orhan and a company called Excellent Business
Center




Dated Nov 6, 2013




It is still active.







3 - Rental of a business space *small office checkpoint* at a a business center
in the City of Munich- including a telephone service and postal services.  The
minimum monthly cost is Euro 149.00 and then depending on how much work the
business center does for orhan, it can increase to a maximum of 198.00 euro a
month.




The agreement is for 3 months and renews automatically every 3 months.  




The agreement is between Dr. Orhan and a company called Excellent Business
Center




Dated Nov 6, 2013




It is still active.




4 - Rental of a business space *small office checkpoint* at a a business center
in the City of Karlsruhe- including a telephone service and postal services.
 The minimum monthly cost is

















Euro 130.90 and then depending on how much work the business center does for
orhan, it can increase to a maximum of 400.00 euro a month.




The agreement is for 3 months and renews automatically every 3 months.  




The agreement is between Dr. Orhan and a company called Business Center
Karlsruhe




Dated Dec 1, 2013




It is still active.




5 - Rental of a business space *small officecheckpoint* at a a business center
in the City of Mannheim- including a telephone service and postal services.  The
minimum monthly cost is Euro 149.00 and then depending on how much work the
business center does for orhan, it can increase to a maximum of 250.00 euro a
month.




The agreement is for 3 months and renews automatically every 3 months.  




The agreement is between Dr. Orhan and a company called BCRN Business Center
Rhein-Neckar GmbH.




Dated Nov 6, 2013




It is still active.




6 - Rental of a business space *small office checkpoint* at a a business center
in the City of Heidelberg- including a telephone service and postal services.
 The minimum monthly cost is Euro 249.90 and then depending on how much work the
business center does for orhan, it can increase to a maximum of 358.00 euro a
month.




The agreement is for 12 months and renews automatically every 12 months.  




The agreement is between Dr. Orhan and a company called IHR BURO Heidelberg




Dated Nov 8, 2013




It is still active.




7 - Rental of head medical office in STUTTGART -




Monthly rent EUR 2,200.00




agreement betweem dr. orhan and a company called Manha Aelin Usor




Dated Jan 1, 2013




5 yr lease with 3 yr renewal option




















SCHEDULE "C"




to that Share Purchase Agreement

dated for reference as of the 3rd day of September, 2014







ENCUMBRANCES ON THE GMBH'S ASSETS










None.

















SCHEDULE "D"




to that Share Purchase Agreement

dated for reference as of the 3rd day of September, 2014







GMBH LITIGATION







None.




















SCHEDULE "E"




to that Share Purchase Agreement

dated for reference as of the 3rd day of September, 2014







PURCHASER LITIGATION







None.

















SCHEDULE "F"




to that Share Purchase Agreement

dated for reference as of the 3rd day of September, 2014







INTELLECTUAL PROPERTY OF THE GMBH







Trademark filed by the company on August 22, 2006 the name and logo Medicus 24
in the German Patent and Trademark office.







Websites owned:

www.consulting-24.org

www.consulting-24.de

www.eliteseniorenhaus.com

www.medicalspa-stuttgart.de

www.beatmungsservice.com

www.medicus-24.de


























SCHEDULE "G"




to that Share Purchase Agreement

dated for reference as of the 3rd day of September, 2014




AGREEMENT AND DEED OF TRANSFER




THIS AGREEMENT AND DEED OF TRANSFER is dated for reference as of the     day of
                          , 2014.




BETWEEN:

ORHAN KARAHODZA, M.D. of Badstr. 36, D-70372 Stuttgart, Germany




(hereinafter called the "Transferor")

OF THE FIRST PART




AND:

MEDICUS HOMECARE INC., a corporation duly formed under the laws of Nevada with
its registered office at 1859 Whitney Mesa Drive, Henderson, NV 89014.




(hereinafter called the "Transferee")

OF THE SECOND PART




THIS DOCUMENT WITNESSES THAT for value received, the receipt and sufficiency of
which is hereby acknowledged, the Transferor DOES HEREBY assign to the
Transferee all of the Transferor’s shares, rights and interests in
Beatmungspflege24 GmbH, a limited liability company duly formed under the laws
of the Federal Republic of Germany, registered in the commercial register of the
District Court at Ludwigshafen am Rhein under commercial registration No.
UR_______________, being a 100% ownership interest, free and clear of all liens,
charges and encumbrances, and Transferee DOES HEREBY accept such assignment.




1.

The Transferor hereby represents to the Transferee that the Transferor has all
necessary authority to execute this Agreement and Deed of Transfer.




2.

The Transferee hereby represents to the Transferor that the Transferee has all
necessary authority to execute this Agreement and Deed of Transfer.




3.

The Transferee and the Transferor agree to enter into any other documents and
take such further actions as shall be necessary to give effect to this Agreement
and Deed of Transfer.




4.

Notwithstanding execution of this document and the transfer of the ownership of
Beatmungspflege24 GmbH, the representations of the Transferee and the Transferor
made in the Share Purchase Agreement among the Transferee, the Transferor,
Beatmungspflege24 GmbH, Overtech Corp. and Elmedina Adzemovic dated for
reference as of the 3rd day of September, 2014, shall survive this transfer of
interest and remain in force and effect.




5.

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.










_______________________________

ORHAN KARAHODZA, M.D.

MEDICUS HOMECARE INC.




Per:

_______________________________

Dr. Elmedina Adzemovic, President












